By Judge Robert J. Rogers
I have carefully reviewed the memoranda submitted by counsel and the cases cited therein. After reviewing these authorities, it is my opinion that the demurrer is well taken as to the City, but not well taken as to defendant Fields.
Under the doctrine of sovereign immunity, when a municipality acts in its governmental capacity, it is not liable for damages to an individual injured by an employee of the municipality. The Virginia Supreme Court has held that a municipality acts in its governmental capacity in maintaining a police force. Accordingly, under the allegations of the Motion for Judgment, the City is not liable for injury allegedly inflicted by its police officer.
On the other hand, the sovereign immunity doctrine does not extend to the defendant Fields with respect to his conduct alleged in the Motion for Judgment. These allegations, if proven, raise questions of fact which should be determined by a jury.
Accordingly, I request that plaintiff’s counsel prepare an order sustaining the demurrer of the City and dismissing the action as to the City and further overruling the demurrer as to the defendant Fields and allowing him to file further responsive pleading within ten days from the date of the order.